Citation Nr: 0729981	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  04-32 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability, to include as secondary to a right ankle 
disability.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to a 
right ankle disability.

4.  Entitlement to service connection for a left knee 
disability, to include as secondary to a right ankle 
disability.

5.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to a right ankle 
disability.

6.  Entitlement to service connection for a left hip 
sacroiliac disorder, to include as secondary to a right ankle 
disability.

7.  Entitlement to service connection for arthritis, to 
include as secondary to a right ankle disability.

8.  Entitlement to service connection for fibromyalgia, to 
include as secondary to a right ankle disability.

9.  Entitlement to service connection for left Morton's 
neuroma and metatarsalgia.

10.  Entitlement to service connection for bilateral plantar 
fasciitis.

11.  Entitlement to service connection for temporomandibular 
(TMJ) problems.

12.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

13.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1975 to 
December 1976 and subsequent service in the Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the claims.  In July 2007, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.  She only testified to the 
issues of entitlement to service connection for a bilateral 
ankle disability, lumbar spine disability, left knee 
disability, cervical spine disability, left hip sacroiliac 
hip disorder, and arthritis.  A transcript of the hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a right ankle 
disability.  She testified that in service she stepped off of 
a bus and her foot slipped off the curb causing her to roll 
her ankle outward.  She indicated that she received treatment 
and eventually had her ankle placed in a cast.  Multiple 
attempts have been made to obtain the veteran's service 
medical records, but to no avail.  The veteran submitted 
multiple statements from individuals who could attest to her 
ankle injury in service and a picture of her in a cast in 
service.  Since the veteran's service records apparently have 
been lost through no fault of the veteran, and she has 
submitted competent evidence of her in-service injury, the 
in-service right ankle injury can be presumed.

Post-service records include a January 2004 private medical 
statement, which notes that the veteran's in-service ankle 
injury was the cause of current chronic ankle symptoms.  A 
September 1999 private medical record notes a right ankle 
sprain.  Private medical records dated from 2001 to 2002 note 
treatment for the ankle, but do not include any diagnoses or 
assessments of current disabilities in the right ankle.  
Based on the evidence of record, it is not clear what, if 
any, current disability the veteran has in her right ankle.  
The veteran has not been afforded a medical examination 
addressing her right ankle.  Therefore, one should be 
provided.

Since the veteran contends that her disabilities in the left 
ankle, lumbar spine, left knee, cervical spine, left hip 
sacroiliac disorder, and arthritis are secondarily related to 
a right ankle disability, these issues are inextricably 
intertwined with the veteran's service connection claim for a 
right ankle disability.  Therefore, consideration of these 
issues will be deferred until resolution of the right ankle 
claim.

The veteran submitted a letter dated in November 2006 from 
the Department of Social and Health Services noting that she 
had been deemed eligible for vocational rehabilitation 
services due to her severe disabilities.  Records associated 
with this decision should be obtained.

The January 25, 2003 rating decision denied additional 
service connection claims, including fibromyalgia, to include 
as secondary to a right ankle disability, left Morton's 
neuroma and metatarsalgia, bilateral plantar fasciitis, 
temporomandibular (TMJ) problems, bilateral carpal tunnel 
syndrome, and entitlement to a total disability rating based 
on individual unemployability (TDIU).  The veteran submitted 
a statement on January 21, 2004 that she disagreed with the 
RO's decision.  This is considered a valid notice of 
disagreement with the entire January 2003 rating decision.  
The RO provided the veteran with a statement of the case 
dated in November 2006 regarding her service connection claim 
for fibromyalgia.  However, a statement of the case was not 
provided regarding the remaining claims.  Therefore, one 
should be provided.

After the RO submitted a statement of the case regarding the 
fibromyalgia claim, the veteran submitted a VA-Form 9 in 
November 2006 stating that she wanted to appeal all issues on 
the statement of the case and to testify at a Board hearing.  
Although the veteran testified at a Board hearing in July 
2007, she did not submit testimony regarding her fibromyalgia 
claim.  


Accordingly, the case is REMANDED for the following action:

1. Ensure that the veteran has received 
all notice requirements for her service 
connection claims, including claims for 
service connection on a secondary basis in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 and Supp. 2007).

2.  Obtain the proper release forms for 
the State of Washington, Department of 
Social and Health Services decision 
granting eligibility for vocational 
rehabilitation in November 2006 and then 
obtain the records associated with that 
decision.

3.  After completion of #1 and #2, 
schedule the veteran for a VA orthopedic 
examination to determine what current 
disabilities the veteran has in her right 
ankle.  If the veteran is shown to have a 
right ankle disability, the examining 
physician should provide an opinion as to 
whether it is at least as likely as not 
that any current disabilities in the left 
ankle, lumbar spine, left knee, cervical 
spine, left hip, and any arthritis are 
related to or aggravated by the right 
ankle disability.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  A detailed 
rationale for all medical opinions must be 
provided.

4.  Any additional development deemed 
appropriate should be accomplished.  Then, 
readjudicate the claims, including the 
denial of service connection for 
fibromyalgia.  If any of the claims on 
appeal remain denied, the issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.   
Thereafter, if appropriate, these issues 
should be returned to the Board.

5.  Issue a statement of the case to the 
veteran and her representative addressing 
the denial of service connection for left 
Morton's neuroma and metatarsalgia, 
bilateral plantar fasciitis, 
temporomandibular (TMJ) problems, 
bilateral carpal tunnel syndrome, and 
entitlement to a total disability rating 
based on individual unemployability 
(TDIU).  The statement of the case should 
include all relevant law and regulations 
pertaining to the claims.  The veteran 
must be advised of the time limit in which 
she may file a substantive appeal. See 38 
C.F.R. § 20.302(b).  Thereafter, if an 
appeal has been perfected, these issues 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



